Case 16-14265-BFK          Doc 23     Filed 02/15/19 Entered 02/15/19 09:26:55                Desc Main
                                      Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

IN RE: Donald L Wedding                              )     CASE NO. 16-14265-BFK
                                                     )
                                                     )            CHAPTER 13 BANKRUPTCY
DEBTOR                                               )
                                                     )

                               NOTICE OF FINAL CURE PAYMENT

        Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
cure the default in the below claim has been paid in full.

Name of Creditor: 21st Mortgage Corporation
Trustee Claim No.: 001

Last four (4) digits of any number used to identify the Debtor’s account: 2689


Mortgage Cure Amount:

        Amount of Allowed Pre-Petition or other Arrearage:                $0.00

        Amount Paid By Trustee                                            $0.00


Monthly Ongoing Mortgage Payment is Paid:

        ___ Through the Chapter 13 Trustee conduit             _X__ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure
the default and whether, consistent with Federal Bankruptcy Code Section 1322(b)(5), the Debtor is
otherwise current on all the payments, or be subject to further action of the Court including possible
sanctions.


Dated: February 15, 2019                                 Respectfully Submitted:

                                                         /s/ Thomas P. Gorman
                                                         Standing Chapter 13 Trustee
Case 16-14265-BFK         Doc 23     Filed 02/15/19 Entered 02/15/19 09:26:55                Desc Main
                                     Document     Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2019, service of a true and complete copy of the above and
foregoing pleading or paper was made upon the following by electronic service

Jeremy Calvin Huang , Esquire
Attorney for Debtor
Woehrle Dahlberg Jones Yao PLLC
10615 Judicial Drive, Suite 102
Fairfax, VA 22030


and upon the following by depositing the same in the United States mail, envelopes properly addressed to
each of them and with sufficient first-class postage affixed.

Donald L Wedding
Chapter 13 Debtor
11939 Scott Circle #288
Bealeton, VA 22712-7050

21st Mortgage Corporation
P.O. Box 477
Knoxville, TN 37901-0477




                                                        /s/ Thomas P. Gorman
                                                        Thomas P. Gorman, Chapter 13 Trustee
